EXHIBIT 10.0

 

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549

 

FORM 8-K

 

CURRENT REPORT

Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934

 

Date of Report (Date of earliest event reported) April 23, 2020 

 

 ADVANZEON SOLUTIONS, INC. (Exact name of registrant as specified in its
charter)

 

Delaware   1-9927   95-2594724 (State or other jurisdiction of incorporation)  
(Commission File Number)   (IRS Employer Identification No.)

 

 2901 W. Busch Blvd., Suite 701, Tampa, FL.    33618 (Address of principal
executive offices)   (Zip Code)

 

Registrant’s telephone number, including area code   813.517.8484              

 

  (Former name or former address, if changed since last report)

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):

 

☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425) 

☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12) 

☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
Act (17 CFR 240.14d-2(b))

☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange
Act (17 CFR 240.13e-4(c))

 

Indicate by check mark whether the registrant is an emerging growth company as
defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or
Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).

 

Emerging growth company ☐

 

If an emerging growth company, indicate by check mark if the registrant has
elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the
Exchange Act.

 

Securities registered pursuant to Section 12(b) of the Act:

 

Title of each class   Trading Symbol(s)   Name of each exchange on which
registered  Common Stock    CHCR    OTCBB

 



 1 

 

 

 

Item 1.01 Entry into a Material Definitive Agreement

 

On April 23, 2020, the Registrant ‘s wholly owned subsidiary, Pharmacy Value
Management Solutions, Inc. (the “Borrow”), was granted a loan (the “Loan”) from
Mechanics Bank in an amount of $ 1,243,840, pursuant to the Paycheck Protection
Program (the “PPP”) under Division A., Title I of the CARES ACT, which was
enacted March 27, 2020.

 

The Loan, represented by a Note dated April 23, 2020, issued by the
Borrower matures on April 23, 2022 and bears interest at a rate of 1.000%. The
Loan is to be repaid in eighteen monthly installments of $69,999.78, beginning
on November 23, 2020. Pursuant to the terms of the PPP, certain amounts of the
Loan may be forgiven if they are used for qualifying expenses as described in
the CARES Act.

 

Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an
Off-Balance Sheet Arrangement of a Registrant.

 

Reference is made to the disclosure under Item 1.01 above which is hereby
incorporated herein by reference.

 



 

 

 



 2 

 

 

SIGNATURES

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned, hereunto duly authorized.

 

  ADVANZEON SOLUTIONS, INC  DATE: April 27, 2020     By: /s/Clark a. Marcus    
Clark A. Marcus, Chief Executive  Officer

 

 

 3 



 

